DETAILED ACTION
Allowable Subject Matter
Claims 1-28 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose or suggest the claimed casing configured to accommodate therein toner and extending in a first direction, the casing having a first end portion in the first direction and a second end portion remote from the first end portion in the first direction; a developing roller rotatable about a developing axis extending in a second direction different from the first direction, the developing roller being positioned closer to the first end portion than to the second end portion in the first direction, the developing roller having: an exposed surface positioned at one end portion in a third direction of the developing roller and exposed to an outside of the casing; and a non-exposed surface positioned at another end portion in the third direction of the developing roller and positioned inside the casing; a gear rotatable about a gear axis extending in the second direction and positioned at one end portion in the second direction of the developing roller; a gear cover positioned at one end portion in the second direction of the casing and covering at least a part of the gear; a first boss positioned at an outer surface of the gear cover and extending in the second direction and movable together with the casing, the first boss being configured to support a weight of the developing cartridge, the first boss being positioned away from the developing roller in the first direction by a first distance and also positioned away from the developing roller in the third direction; and a pressure receiving surface positioned further from the developing roller than the first boss is from the developing roller in the third direction, the pressure receiving surface being positioned away from the developing roller by the first distance or by a second distance shorter than the first distance in the first direction, in combination with the remaining claim elements as set forth in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S WONG whose telephone number is (571)272-8457. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter L Lindsay Jr. can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSEPH S WONG/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        


JSW